Filed 8/29/18


         IN THE SUPREME COURT OF CALIFORNIA

DOUGLAS TROESTER,                   )
                                    )
     Plaintiff and Appellant,       )
                                    )                                S234969
     v.                             )
                                    )                         9th Cir. No. 14-55530
STARBUCKS CORPORATION,              )
                                    )
     Defendant and Respondent.      )
____________________________________)


                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING

THE COURT:
        The opinion herein filed July 26, 2018, is modified as follows:
        The final paragraph of the majority opinion appearing at 5 Cal.5th 829, 848, is
modified to read:
        We hold that the relevant California statutes and wage order have not
incorporated the de minimis doctrine found in the FLSA. We further conclude that
although California has a de minimis rule that is a background principle of state law,
the rule is not applicable to the regularly reoccurring activities that are principally at
issue here. The relevant statutes and wage order do not allow employers to require
employees to routinely work for minutes off the clock without compensation. We
leave open whether there are wage claims involving employee activities that are so
irregular or brief in duration that employers may not be reasonably required to
compensate employees for the time spent on them.
        The petition for rehearing is denied.



                                                1